OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION. AUSTIN, TEXAS 78711

             OFFICIAL BUSINESS                                                         •Alj."umuaBH»n«l



             STATE OF TEXAS •.                                                7   PITNEY BOWES



                                                                                  $ 00.28s
  11 /26/2014PR8VATE USE          .r                                              NOV 26      2014

  BRYANT, STEPHEN DWAYNE                                   so&gff W ZlW-F82?45*-oi
  The Court has dismissed your application for wriji'of habeas corpus without written
  order; the sentence has been discharged' See Ex parte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).

                                                                             Abel Acosta, Clerk

                                STEPHEN DWAYNE BRYANT




                                    ((ciVM TO SttiO&i
iEBiMSB 75202
                              0T IN DALLAS'CWNTY                               AIL